Exhibit 10.18

INTERFACE, INC.

NONQUALIFIED SAVINGS PLAN II

As Amended and Restated

Effective as of January 1, 2009



--------------------------------------------------------------------------------

INTERFACE, INC.

NONQUALIFIED SAVINGS PLAN II

Effective as of the 1st day of January, 2009, Interface, Inc. (the “Controlling
Company”) hereby amends and restates the Interface, Inc. Nonqualified Savings
Plan II (the “Plan”).

BACKGROUND AND PURPOSE

A. Background. The Plan was initially adopted effective as of January 1, 2005,
and was subsequently amended. Effective January 1, 2009, the Plan, as set forth
in this document, is intended and should be construed as a restatement and
continuation of the Plan as previously in effect.

B. Goal. The Controlling Company desires to provide its designated key
management and highly compensated employees (and those of its affiliated
companies that participate in the Plan) with an opportunity (i) to defer the
receipt and income taxation of a portion of such employees’ annual compensation,
and (ii) to receive, on a deferred basis, matching contributions made with
respect to at least a portion of such employees’ own deferrals. The Controlling
Company also desires to provide additional, supplemental, employer-provided
retirement benefits for certain key management employees who have not been
awarded salary continuation benefits through individual agreements with the
Controlling Company.

C. Coordination with 401(k) Plan. The Plan generally is intended to allow
eligible employees to maximize the retirement benefits they otherwise would be
able to attain under the Controlling Company’s 401(k) plan (or the 401(k) plan
of a participating affiliate company), but for the limits on contributions and
benefits applicable to such plan under the Internal Revenue Code of 1986, as
amended (the “Code”); including, without limitation, the maximum limits on
compensation, employee deferrals and allocations (under Code Sections
401(a)(17), 402(g) and 415, respectively); and the discrimination testing limits
(under Code Sections 401(k) and 401(m)).

D. Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees. It is intended
that this Plan comply with Section 409A of the Internal Revenue Code of 1986, as
amended.

STATEMENT OF AGREEMENT

To amend and restate the Plan with the purposes and goals as hereinabove
described, the Controlling Company hereby sets forth the terms and provisions as
follows:



--------------------------------------------------------------------------------

INTERFACE, INC.

NONQUALIFIED SAVINGS PLAN II

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     1      1.1    Account      1      1.2    Administrative Committee      1   
  1.3    Base Pay      1      1.4    Beneficiary      1      1.5    Board      1
     1.6    Bonuses      1      1.7    Cause      1      1.8    Change in
Control      2        

(a)    General Definition

     2        

(b)    Definition Under Code Section 409A

     3      1.9    Code      3      1.10    Code Section 409A      3      1.11
   Commissions      3      1.12    Compensation      4      1.13    Compensation
Committee      4      1.14    Controlled Group      4      1.15    Controlling
Company      4      1.16    Deferral Contributions      5      1.17    Deferral
Election      5      1.18    Disability or Disabled      5        

(a)    General Definition

     5        

(b)    Definition under Code Section 409A

     5      1.19    Discretionary Contributions      5      1.20    Effective
Date      5      1.21    Eligible Employee      5      1.22    ERISA      5     
1.23    FICA Tax      5      1.24    Financial Hardship      6      1.25   
Investment Election      6      1.26    Investment Funds      6      1.27   
Involuntary Termination      6      1.28    Key Employee      6      1.29   
Matching Contributions      6      1.30    Participant      6      1.31   
Participating Company      7      1.32    Permitted Holders      7      1.33   
Plan      7      1.34    Plan Year      7   

 

i



--------------------------------------------------------------------------------

 

 

  1.35    Savings and Investment Plan      7      1.36    Separate from Service
or Separation from Service      7        

(a)    Leaves of Absence

     7        

(b)    Status Change

     7        

(c)    Termination of Employment

     8      1.37    Surviving Spouse      8      1.38    Trust or Trust
Agreement      8      1.39    Trustee      8      1.40    Trust Fund      8     
1.41    Valuation Date      8      1.42    Voluntary Termination      9     
1.43    Voting Stock      9      1.44    Year of Service      9   

ARTICLE II ELIGIBILITY AND PARTICIPATION

     10      2.1    Eligibility      10        

(a)    Annual Participation

     10        

(b)    Interim Plan Year Participation

     10        

(c)    Eligibility for Supplemental Discretionary Contributions

     10      2.2    Procedure for Admission      10      2.3    Cessation of
Eligibility      10        

(a)    Cessation of Eligible Status

     10        

(b)    Inactive Participant Status

     11   

ARTICLE III PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING

     12      3.1    Participants’ Accounts      12        

(a)    Establishment of Accounts

     12        

(b)    Nature of Contributions and Accounts

     12        

(c)    Several Liabilities

     12        

(d)    General Creditors

     12      3.2    Deferral Contributions      12        

(a)    Effective Date

     13        

(b)    Term and Irrevocability of Elections

     14        

(c)    Amount

     14         (d) Crediting of Deferred Base Pay, Commissions and Bonuses     
14      3.3    Matching Contributions      14        

(a)    Amount

     14        

(b)    Time of Crediting

     15      3.4    Discretionary Contributions      15        

(a)    General

     15        

(b)    Supplemental Discretionary Contributions

     15      3.5    Impact of Code Section 409A on Prior Plan Amounts      15   
  3.6    Debiting of Distributions      15      3.7    Crediting of Earnings   
  15        

(a)    Rate of Return

     15        

(b)    Amount Invested

     16        

(c)    Determination of Amount

     16   

 

ii



--------------------------------------------------------------------------------

  3.8    Vesting      16        

(a)    General

     16        

(b)    Change in Control

     16        

(c)    Supplemental Discretionary Contributions

     17      3.9    Good Faith Valuation Binding      17      3.10    Errors and
Omissions in Accounts      17   

ARTICLE IV INVESTMENT FUNDS

     18      4.1    Selection by Administrative Committee      18      4.2   
Participant Direction of Deemed Investments      18        

(a)    Nature of Participant Direction

     18        

(b)    Investment of Contributions

     18        

(c)    Investment of Existing Account Balances

     18        

(d)    Administrative Committee Discretion

     19   

ARTICLE V PAYMENT OF ACCOUNT BALANCES

     20      5.1    Amount of Benefit Payments      20      5.2    Timing of
Distribution      20        

(a)    General Rule

     20        

(b)    Separation from Service Distribution Date Election

     20        

(c)    In-Service Distribution Date Election

     20        

(d)    Modifications of Benefit Commencement Date

     21        

(e)    Distribution of Supplemental Discretionary Contributions

     21        

(f)     Number of Benefit Commencement Dates

     21        

(g)    Distributions to Key Employees

     22      5.3    Form of Distribution      22        

(a)    Benefit Payments Upon Separation from Service

     22        

(b)    Scheduled In-Service Benefit Payments

     22        

(c)    Distribution of Supplemental Discretionary Contributions

     23      5.4    Death Benefits      24      5.5    Hardship Distributions   
  24      5.6    Beneficiary Designation      25        

(a)    General

     25        

(b)    No Designation or Designee Dead or Missing

     25      5.7    Taxes      25      5.8    Offset of Account by Amounts Owed
to the Company      25      5.9    No Acceleration of Payments      26   

ARTICLE VI CLAIMS

     27      6.1    Claims      27        

(a)    Procedure

     27        

(b)    Review Procedure

     27        

(c)    Satisfaction of Claims

     28   

ARTICLE VII SOURCE OF FUNDS; TRUST

     29      7.1    Source of Funds      29      7.2    Trust      29        

(a)    Establishment

     29   

 

iii



--------------------------------------------------------------------------------

    

(b)    Distributions

     29        

(c)    Status of the Trust

     29        

(d)    Change in Control

     30      7.3    Funding Prohibition under Certain Circumstances      30   

ARTICLE VIII ADMINISTRATIVE COMMITTEE

     31      8.1    Action      31      8.2    Rights and Duties      31     
8.3    Compensation, Indemnity and Liability      32   

ARTICLE IX AMENDMENT AND TERMINATION

     33      9.1    Amendments      33      9.2    Termination of Plan      33
  

ARTICLE X MISCELLANEOUS

     34      10.1    Taxation      34      10.2    Distribution Pursuant to a
Domestic Relations Order      34        

(a)    Distribution Due to Domestic Relations Order

     34        

(b)    Requirements of a Domestic Relations Order

     34        

(c)    Domestic Relations Order Review Authority

     34      10.3    No Employment Contract      35      10.4    Headings     
35      10.5    Gender and Number      35      10.6    Assignment of Benefits   
  35      10.7    Legally Incompetent      35      10.8    Governing Law      35
  

 

iv



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

For purposes of the Plan, the following terms, when used with an initial capital
letter, shall have the meaning set forth below unless a different meaning
plainly is required by the context.

1.1 Account shall mean, with respect to a Participant or Beneficiary, the total
dollar amount or value evidenced by the last balance posted in accordance with
the terms of the Plan to the account record established for such Participant or
Beneficiary.

1.2 Administrative Committee shall mean the administrative committee of the
Savings and Investment Plan, or such other committee as shall be appointed by
the Board, which shall act on behalf of the Controlling Company to administer
the Plan, all as provided in Article VIII.

1.3 Base Pay shall mean Compensation minus Bonuses and Commissions.

1.4 Beneficiary shall mean, with respect to a Participant, the person(s)
designated in accordance with Section 5.4 to receive any death benefits that may
be payable under the Plan upon the death of the Participant.

1.5 Board shall mean the Board of Directors of the Controlling Company.

1.6 Bonuses shall mean the portion of a Participant’s Compensation payable as an
annual or quarterly bonus under (i) the Interface, Inc. Executive Bonus Plan, or
(ii) the Controlling Company’s management bonus program applicable to other
salaried employees, or a successor to either such plan or program.

1.7 Cause shall mean (i) an act that constitutes, on the part of a Participant,
(A) fraud, dishonesty, gross negligence, or willful misconduct and (B) that
directly results in material injury to the Controlling Company or any member of
the Controlled Group, or (ii) the Participant’s conviction of a felony or other
crime involving moral turpitude. A termination of the Participant shall not be
considered a termination for Cause based on clause (i) of the preceding sentence
unless, at least 30 days before such termination is effective, the Participating
Company gives written notice of such termination to the Participant specifying
the conduct deemed to qualify as Cause, and the Participating Company gives the
Participant at least 30 days to remedy the events or circumstances constituting
Cause to the reasonable satisfaction of the Controlling Company. A termination
for Cause based on clause (ii) above shall take effect immediately upon the
Controlling Company’s delivery of the termination notice.



--------------------------------------------------------------------------------

1.8 Change in Control.

(a) General Definition. Except as provided in subsection (b), Change in Control
shall mean, and a Change in Control shall be deemed to occur, on the earliest
of, and upon any subsequent occurrence of, the following:

(i) A change of ownership or effective control of the Controlling Company, or a
change in the ownership of a substantial portion of the assets of the
Controlling Company, all within the meaning of Code Section 409A. As a general
overview, Code Section 409A defines “change in control” as any of the following:

(A) Change in the Ownership of the Controlling Company. A change in ownership of
the Controlling Company occurs on the date that any one person, or more than one
person acting as a group, acquires ownership of stock of the Controlling Company
that, together with stock then held by such person or group constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Controlling Company. However, if any one person, or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of the Controlling Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a change in the ownership of the Controlling Company or to
cause a change in the effective control of the Controlling Company. An increase
in the percentage of stock owned by any one person, or persons acting as a
group, as a result of a transaction in which the Controlling Company acquires
its stock in exchange for property will be treated as an acquisition of stock
for purposes of this clause (A). This clause (A) applies only when there is a
transfer of stock of the Controlling Company (or issuance of stock of the
Controlling Company) and stock in the Controlling Company remains outstanding
after the transaction.

(B) Change in the Effective Control of the Controlling Company. A change in the
effective control of the Controlling Company will occur on either of the
following dates:

(1) The date any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
Controlling Company possessing 30 percent or more of the total voting power of
the stock of the Controlling Company; or

(2) The date a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Controlling Company’s Board before the date of the
appointment or election.

 

2



--------------------------------------------------------------------------------

(C) Change in the Ownership of a Substantial Portion of the Controlling
Company’s Assets. A change in the ownership of a substantial portion of the
Controlling Company’s assets occurs on the date that any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Controlling Company that have a total gross fair market
value equal to or more than 40 percent of the total gross fair market value of
all of the assets of the Controlling Company immediately before such acquisition
or acquisitions.

(ii) The effective time of (A) a merger, consolidation or other business
combination of the Controlling Company with one or more corporations as a result
of which the holders of the outstanding voting stock of the Controlling Company
immediately prior to such merger or consolidation hold less than 51 percent of
the voting stock of the surviving or resulting corporation, or (B) a plan of
complete liquidation of the Controlling Company.

(iii) During such period as the holders of the Controlling Company’s Class B
common stock are entitled to elect a majority of the Controlling Company’s Board
of Directors, (A) the date the Permitted Holders (defined below) shall at any
time fail to be the “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934) of a majority of the issued and
outstanding shares of the Controlling Company’s Class B common stock; or (B) the
date of the election to the Board of Directors of the Controlling Company,
without the recommendation or approval of Ray C. Anderson if he is then serving
on the Board of Directors, or, if he is not then serving, of the incumbent Board
of Directors of the Controlling Company, of the lesser of (1) four directors, or
(2) directors constituting a majority of the number of directors of the
Controlling Company then in office.

(b) Definition Under Code Section 409A. Notwithstanding the foregoing, for
purposes of Sections 5.2(e) and 5.3(c) of this Plan, “Change in Control” shall
mean any of the events described in subsection (a)(i) above.

1.9 Code shall mean the Internal Revenue Code of 1986, as amended, and any
succeeding federal tax provisions.

1.10 Code Section 409A shall mean Section 409A of the Code and all applicable
regulations and other guidance issued thereunder.

1.11 Commissions shall mean Compensation in the form of sales commissions earned
by a Participant. Commissions shall be treated as earned, and a Participant’s
services related to a Commission payment shall be treated as performed, when the
underlying sale giving rise to the Commission payment occurs.

 

3



--------------------------------------------------------------------------------

1.12 Compensation shall mean, for a Participant for any Plan Year, the total of
the amounts described in subsections (a), (b) and (c), minus the amounts
described in subsections (d) and (e) below, as follows:

(a) All amounts that are wages within the meaning of Code Section 3401(a) and
all other payments of compensation to a Participant by a member of the
Controlled Group (in the course of the trade or business of the member of the
Controlled Group) for which the member of the Controlled Group is required to
furnish the Participant a written statement under Code Sections 6041(d),
6051(a)(3) and 6052 (i.e., all amounts reportable by members of the Controlled
Group on IRS Form W-2); provided, such amounts shall be determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)); plus

(b) Any elective deferral (as defined in Code Section 402(g)(3)), and any amount
which is contributed or deferred by a member of the Controlled Group at the
election of the Participant and which is not includible in the gross income of
the Participant by reason of Code Section 125, 457 or 132(f)(4), including any
amounts not available to a Participant in cash in lieu of group health coverage
because the Participant is unable to certify that he has other health coverage;
plus

(c) Any Deferral Contributions to the Plan for such Plan Year; minus

(d) All amounts included in subsection (a) that consist of any reimbursements or
other expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation and welfare benefits (even if includible in gross income);
minus

(e) All amounts included in subsection (a) or (b) that consist of amounts paid
or made available to a Participant after he Separates from Service or dies,
other than amounts paid in a regularly scheduled paycheck and which consists of
(i) regular compensation for services during the Participant’s regular working
hours, or compensation for services outside the Participant’s regular working
hours (such as overtime or shift differential), commissions, bonuses or other
similar payments, and which would have been paid to the Participant prior to
severance from employment if the Participant had continued in employment; or
(ii) payment for unused accrued bona fide sick, vacation or other leave that the
Participant would have been able to use if employment had continued and would
have been included in Compensation under the Plan if paid prior to Separation
from Service.

1.13 Compensation Committee shall mean the Compensation Committee of the Board.

1.14 Controlled Group shall mean all of the companies that are either
(i) members of the same controlled group of corporations (within the meaning of
Code Section 414(b)), or (ii) under common control (within the meaning of Code
Section 414(c)), with the Controlling Company. Notwithstanding the foregoing,
for purposes of determining whether a Participant has had a Separation from
Service, the term “Controlled Group” will be determining in accordance with the
preceding sentence but substituting the phrase “at least 50 percent” in place of
the phrase “at least 80 percent” each place it appears under the Code
Section 414(b) and Code Section 414(c) rules.

1.15 Controlling Company shall mean Interface, Inc., a corporation with its
principal place of business in Atlanta, Georgia.

 

4



--------------------------------------------------------------------------------

1.16 Deferral Contributions shall mean, for each Plan Year, that portion of a
Participant’s Compensation deferred under the Plan pursuant to Section 3.2.

1.17 Deferral Election shall mean a written election form (or election in any
other format permitted by the Administrative Committee) on which a Participant
may elect to defer under the Plan a portion of his Base Pay, Commissions or
Bonuses.

1.18 Disability or Disabled.

(a) General Definition. Except as provided in subsection (b), Disability or
Disabled shall mean a Participant’s inability, as a result of physical or mental
incapacity, to substantially perform his duties for the Controlling Company or
any member of the Controlled Group on a full-time basis for a period of 6
months.

(b) Definition under Code Section 409A. Notwithstanding the foregoing, for
purposes of Sections 5.2(e) and 5.3(c) of this Plan, Disability or Disabled
shall mean that a Participant either (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participating Company that employs the Participant.

1.19 Discretionary Contributions shall mean, for each Plan Year, the amount
credited to a Participant’s Account pursuant to Section 3.4.

1.20 Effective Date shall mean January 1, 2009, the date that this amendment and
restatement of the Plan shall be effective. The Plan was initially effective on
January 1, 2005.

1.21 Eligible Employee shall mean, for a Plan Year or portion of a Plan Year, an
individual:

(a) Who is a member of a select group of highly compensated or key management
employees who the Administrative Committee, in its sole discretion, determines
is eligible to participate in the Plan; and

(b) Who has satisfied the minimum compensation and/or other classification
requirements, if any, established from time to time by the Administrative
Committee.

1.22 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.23 FICA Tax shall mean the Federal Insurance Contributions Act tax imposed
under Code Sections 3101, 3121(a) and 3121(v)(2).

 

5



--------------------------------------------------------------------------------

1.24 Financial Hardship shall mean a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152(a) without regard to subsections
(b)(1), (b)(2), and (d)(1)(B) thereof); (ii) loss of the Participant’s property
due to casualty; (iii) or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Financial Hardship shall be determined by the Administrative
Committee on the basis of the facts of each case, including information supplied
by the Participant in accordance with uniform guidelines prescribed from time to
time by the Administrative Committee; provided, the Participant will be deemed
not to have a Financial Hardship to the extent that such hardship is or may be
relieved:

(a) Through reimbursement or compensation by insurance or otherwise; or

(b) By liquidation of the Participant’s assets, to the extent the liquidation of
assets would not itself cause severe financial hardship.

Examples of what are not considered to be Financial Hardships include the need
to send a Participant’s child to college or the desire to purchase a home.
Notwithstanding anything in the foregoing to the contrary, Financial Hardships
shall be limited to circumstances constituting “unforeseeable emergencies” under
Code Section 409A.

1.25 Investment Election shall mean an election, made in such form as the
Administrative Committee may direct, pursuant to which a Participant may elect
the Investment Funds in which the amounts credited to his Account shall be
deemed to be invested.

1.26 Investment Funds shall mean the investment funds selected from time to time
by the Administrative Committee for purposes of determining the rate of return
on amounts deemed invested pursuant to the terms of the Plan.

1.27 Involuntary Termination shall mean termination of employment with the
Controlling Company and all other members of the Controlled Group that is
involuntary on the part of a Participant and that occurs for reasons other than
for (i) Cause, (ii) Disability, or (iii) the Participant’s death.

1.28 Key Employee shall mean a Participant who is a “specified employee” as
defined in Code Section 409A as of: (i) for a Participant who Separates from
Service on or after the first day of a calendar year and before the first day of
the fourth month of such calendar year, the December 31 of the second calendar
year preceding the calendar year in which such Participant Separates from
Service; or (ii) for any other Participant, the preceding December 31. For
purposes of identifying Key Employees, the Participant’s compensation shall mean
all of the items listed in Treasury Regulations Section 1.415(c)-2(b), and
excluding all of the items listed in Treasury Regulations Section 1.415(c)-2(c).

1.29 Matching Contributions shall mean, for each Plan Year, the amount credited
to a Participant’s Account pursuant to Section 3.3.

1.30 Participant shall mean any person who has been admitted to, and has not
been removed from, participation in the Plan pursuant to the provisions of
Article II.

 

6



--------------------------------------------------------------------------------

1.31 Participating Company shall mean the Controlling Company and the
participating companies as listed on Schedule A in the Savings and Investment
Plan.

1.32 Permitted Holders shall mean Ray C. Anderson, Daniel T. Hendrix, John R.
Wells, Raymond S. Willoch, Robert A. Coombs, Patrick C. Lynch, Lindsey K.
Parnell, Carl I. Gable, and J. Smith Lanier, II; provided that, for purposes of
this definition, the reference to each such individual shall be deemed to
include the members of such individual’s immediate family, such individual’s
estate, and any trusts created by such individual for the benefit of members of
such individual’s immediate family.

1.33 Plan shall mean the Interface, Inc. Nonqualified Savings Plan II, as
contained herein and all amendments hereto. For tax purposes and purposes of
Title I of ERISA, the Plan is intended to be an unfunded, nonqualified deferred
compensation plan covering certain designated employees who are within a select
group of key management or highly compensated employees.

1.34 Plan Year shall mean the 12-consecutive-month period ending on December 31
of each year.

1.35 Savings and Investment Plan shall mean the Interface, Inc. Savings and
Investment Plan, and any successor plan thereto.

1.36 Separate from Service or Separation from Service means, with respect to a
Participant, that such Participant has separated from service, as defined under
Code Section 409A and the guidance issued thereunder, with the Controlling
Company and all members of the Controlled Group. Generally, a Participant
separates from service if the Participant dies, retires, or otherwise has a
termination of employment with the Controlling Company and all members of the
Controlled Group (other than due to his death), as determined in accordance with
the following:

(a) Leaves of Absence. The employment relationship is treated as continuing
intact while the Participant is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed 6 months, or,
if longer, so long as the Participant retains a right to reemployment with the
Controlling Company or a member of the Controlled Group under an applicable
statute or by contract. A leave of absence constitutes a bona fide leave of
absence only while there is a reasonable expectation that the Participant will
return to perform services for the Controlling Company or a member of the
Controlled Group. If the period of leave exceeds 6 months and the Participant
does not retain a right to reemployment under an applicable statute or by
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to the Participant’s Disability, a 29-month
period of absence will be substituted for such six-month period.

(b) Status Change. Generally, if a Participant performs services both as an
employee and an independent contractor, such Participant must separate from
service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services as an
employee and as a member of the Board of Directors, the services provided as a
director are not taken into account in determining whether the Participant has a
Separation from Service as an employee for purposes of this Plan.

 

7



--------------------------------------------------------------------------------

(c) Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Controlling Company, all members of the Controlled Group and the Participant
reasonably anticipate (i) that no further services will be performed after a
certain date, or (ii) the level of bona fide services the Participant will
perform after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Controlling Company and all members of the Controlled Group
if the Participant has been providing services to the Controlling Company and
all members of the Controlled Group for less than 36 months). Facts and
circumstances to be considered in making this determination include, but are not
limited to, whether the Participant continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated service providers have been
treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which a Participant is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subsection (a) hereof, for purposes of this subsection (c) the Participant is
treated as providing bona fide services at a level equal to the level of
services that the Participant would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which a
Participant is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this subsection
(c) (including for purposes of determining the applicable 36-month (or shorter)
period).

1.37 Surviving Spouse shall mean, with respect to a Participant, the person who
is treated as married to such Participant under the laws of the state in which
the Participant resides. The determination of a Participant’s Surviving Spouse
shall be made as of the date of such Participant’s death.

1.38 Trust or Trust Agreement shall mean the separate agreement or agreements
between the Controlling Company and the Trustee governing the creation of the
Trust Fund, and all amendments thereto.

1.39 Trustee shall mean the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.

1.40 Trust Fund shall mean the total amount of cash and other property held by
the Trustee (or any nominee thereof) at any time under the Trust Agreement.

1.41 Valuation Date shall mean each day the New York Stock Exchange is open for
trading; provided, the value of an Account or the Trust Fund on any other date
will be the value determined as of the immediately preceding data on which the
New York Stock Exchange was open for trading.

 

8



--------------------------------------------------------------------------------

1.42 Voluntary Termination shall mean termination of employment with the
Controlling Company and all other members of the Controlled Group that is
voluntary on the part of the Participant, and, in the judgment of the
Participant, is due to (i) a reduction of the Participant’s responsibilities,
title or status resulting from a formal change in such title or status, or from
the assignment to the Participant of any duties inconsistent with his title,
duties or responsibilities in effect within the year prior to a Change in
Control; (ii) a reduction in the Participant’s compensation or benefits, or
(iii) an employer-required involuntary relocation of the Participant’s place of
residence or a significant increase in the Participant’s travel requirements. A
termination shall not be considered voluntary if such termination is the result
of Cause, Disability or the Participant’s death.

1.43 Voting Stock shall mean the Controlling Company’s outstanding capital stock
entitled to vote for the election of directors.

1.44 Year of Service shall mean, with respect to a Participant, the number of
whole 12-month periods of service the Participant has with the Controlling
Company and the members of the Controlled Group. In determining a Participant’s
number of whole 12-month periods of service for purposes of the Plan,
nonsuccessive periods of service shall be aggregated on the basis of days of
service, with 365 days (366 days in a leap year) of service equal to one Year of
Service. Periods of service of less than 365 days (366 days in a leap year)
shall be disregarded. To the extent determined by the Administrative Committee,
set forth on a schedule hereto, and not otherwise counted hereunder, a
Participant’s periods of employment with one or more companies or enterprises
acquired by or merged into, or all or a portion of the assets or business of
which are acquired by, the Controlling Company or any member of the Controlled
Group, shall be taken into account in determining his Years of Service.

 

9



--------------------------------------------------------------------------------

ARTICLE II

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility.

(a) Annual Participation. Each individual who is both an Eligible Employee and
eligible to participate in the Savings and Investment Plan as of the first day
of a Plan Year shall be eligible to participate in the Plan for the entire Plan
Year. Such individual’s participation shall become effective as of the first day
of such Plan Year (assuming he satisfies the procedures for admission described
below).

(b) Interim Plan Year Participation.

(i) Each individual who is an Eligible Employee and who becomes eligible to
participate in the Savings and Investment Plan during a Plan Year, in the sole
discretion of the Administrative Committee (which may make such a determination
on an individual-by-individual basis), may be eligible to participate in the
Plan for a portion of such Plan Year.

(ii) Each individual who is an Eligible Employee, but who is not yet eligible to
participate in the Savings and Investment Plan, in the sole discretion of the
Administrative Committee (which may make such a determination on an
individual-by-individual basis), may be eligible to participate in the Plan for
a portion of any Plan Year before he otherwise becomes eligible to participate
pursuant to this Section 2.1.

(c) Eligibility for Supplemental Discretionary Contributions. The Compensation
Committee, in its sole discretion, may (but is not required to) designate from
time to time one or more key management employees to receive a supplemental
Discretionary Contribution under Section 3.4(b).

2.2 Procedure for Admission.

Each Eligible Employee shall become eligible to make a Deferral Election by
completing such forms and providing such data in a timely manner, as are
required by the Administrative Committee. Such forms and data may include,
without limitation, a Deferral Election, the Eligible Employee’s acceptance of
the terms and conditions of the Plan, and the designation of a Beneficiary to
receive any death benefits payable hereunder.

2.3 Cessation of Eligibility.

(a) Cessation of Eligible Status. If an individual ceases to satisfy the
criteria which qualified him as an Eligible Employee, he will not be eligible to
make subsequent Deferral Elections; provided, any Deferral Elections then in
effect will continue to be effective until such time as the Deferral Election
will expire or may be revoked pursuant to the terms of Article III.

 

10



--------------------------------------------------------------------------------

(b) Inactive Participant Status. Even if his active participation in the Plan
ends, an employee shall remain an inactive Participant in the Plan until the
earlier of (i) the date the full amount of his vested Account (if any) is
distributed from the Plan, or (ii) the date he again becomes an Eligible
Employee and recommences participation in the Plan. During the period of time
that an employee is an inactive Participant in the Plan, his vested Account
shall continue to be credited with earnings as provided for in Section 3.7.

 

11



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING

3.1 Participants’ Accounts.

(a) Establishment of Accounts. The Administrative Committee shall establish and
maintain, on behalf of each Participant, an Account. Each Account shall be
credited with (i) Deferral Contributions, (ii) Matching Contributions,
(iii) Discretionary Contributions, and (iv) earnings attributable to such
Account, and shall be debited by distributions. Each Account of a Participant
shall be maintained until the vested value thereof has been distributed to or on
behalf of such Participant or his Beneficiary.

(b) Nature of Contributions and Accounts. The amounts credited to a
Participant’s Account shall be represented solely by bookkeeping entries. Except
as provided in Article VII, no monies or other assets shall actually be set
aside for such Participant, and all payments to a Participant under the Plan
shall be made from the general assets of the Participating Companies.

(c) Several Liabilities. Each Participating Company shall be severally (and not
jointly) liable for the payment of benefits under the Plan in an amount equal to
the total of (i) all undistributed Deferral Contributions withheld from
Participants’ Compensation paid or payable by each such Participating Company,
(ii) all undistributed Matching Contributions attributable to Deferral
Contributions described in clause (i) hereof, (iii) all undistributed
Discretionary Contributions attributable to such contributions made for periods
while the benefiting Participants were employed by such Participating Company,
and (iv) all undistributed earnings attributable thereto. The Administrative
Committee shall allocate the total liability to pay benefits under the Plan
among the Participating Companies pursuant to this formula, and the
Administrative Committee’s determination shall be final and binding.

(d) General Creditors. Any assets which may be acquired by a Participating
Company in anticipation of its obligations under the Plan shall be part of the
general assets of such Participating Company. A Participating Company’s
obligation to pay benefits under the Plan constitutes a mere promise of such
Participating Company to pay such benefits, and a Participant or Beneficiary
shall be and remain no more than an unsecured, general creditor of such
Participating Company.

 

12



--------------------------------------------------------------------------------

3.2 Deferral Contributions.

Each Eligible Employee who is or becomes eligible to participate in the Plan may
elect to have Deferral Contributions made on his behalf by completing and
delivering to the Administrative Committee (or its designee) Deferral Elections
setting forth the terms of his election. Subject to the terms and conditions set
forth below, Deferral Elections may provide for the reduction of an Eligible
Employee’s (i) Base Pay earned during the Plan Year, (ii) Commissions earned
during the Plan Year, and (iii) Bonuses earned during the Plan Year, for which
the Deferral Elections are in effect. The following terms shall apply to such
elections:

(a) Effective Date.

(i) General Deadline. A Participant’s Deferral Elections with respect to his
Base Pay, Commissions or Bonuses for any Plan Year must be made before the first
day of such Plan Year, except as provided in subsection (a)(ii) below. With
respect to Base Pay, the Deferral Election will be effective beginning with the
paycheck for the first regular payroll period beginning during the Plan Year.
With respect to Commissions, the Deferral Election will be effective with
respect to those Commissions earned (i.e., those for which the Participant’s
services related to Commission payments are treated as performed) during the
Plan Year. With respect to Bonuses, the Deferral Election will be effective with
respect to Bonuses earned (i.e., Bonuses payable for services provided) during
the Plan Year. If an Eligible Employee fails to submit Deferral Elections in a
timely manner, he shall be deemed to have elected not to participate in the Plan
for that Plan Year.

(ii) Special Rule for New Participants.

(A) If an Eligible Employee first becomes eligible to participate in the Plan on
a date other than the first day of the Plan Year and does not make an initial
Deferral Election within the time periods set forth in subsection (a)(i) above,
in the sole discretion of the Administrative Committee, such Participant may be
permitted to make a prospective Deferral Election within 30 days after the date
on which his eligibility for participation becomes effective. Such election will
apply to the Participant’s Compensation for services performed after the
effective date of the election (more specifically, and to the extent applicable,
(1) with respect to Base Pay earned beginning in the first pay period that
begins in the next calendar month after the Deferral Election is made, (2) with
respect to Bonuses earned beginning with the next calendar quarter that begins
after the Deferral Election is made, and (3) with respect to Commissions earned
beginning in the next calendar month after the Deferral Election is made).

(B) If a former Eligible Employee eligible to participate in the Plan again
becomes an Eligible Employee eligible to participate in the Plan, the following
rules shall apply in determining whether such individual shall be treated as
newly eligible under the Plan upon return to eligible status: (i) if the former
Eligible Employee has received distribution of the full amount of such
individual’s Account balance attributable to Deferral Contributions and on or
before the last such distribution payment the individual was not considered an
Eligible Employee for periods after the last distribution payment, the Eligible
Employee shall be treated as newly eligible under the Plan; and (ii) the former
Eligible Employee will be treated as newly eligible if he has not been an
Eligible Employee eligible to participate in the Plan at any time during the
24-month period ending on the date such individual again becomes eligible to
participate in the Plan. In addition, if an Eligible Employee is or was eligible
to participate in another plan that is aggregated with the elective deferral
portion of this Plan under Code Section 409A, participation in such plan shall
be treated as participation in the Plan for purposes of determining whether the
Eligible Employee is newly eligible for the Plan.

 

13



--------------------------------------------------------------------------------

(b) Term and Irrevocability of Elections. Each Participant’s Deferral Elections
shall remain in effect for all such Base Pay, Commissions payable and Bonuses
earned during a Plan Year and subsequent Plan Years until the earliest of
(i) the date the Participant Separates from Service, or (ii) the date the
Participant makes subsequent Deferral Elections applicable for amounts earned
during a subsequent Plan Year. Upon the applicable deadline specified in
subsection (a) preceding, the Participant’s Deferral Elections, or deemed
election upon a failure to submit a timely election, will become irrevocable. If
a Participant is transferred from the employment of one Participating Company to
the employment of another Participating Company, his Deferral Elections with the
first Participating Company will remain in effect and will apply to his Base
Pay, Commissions and Bonuses from the second Participating Company. If a
Participant is transferred from the employment of a Participating Company to
another member of the Controlled Group (without a Separation from Service), his
Deferral Elections with the Participating Company will remain in effect and will
apply to his Base Pay, Commissions and Bonuses from the other member of the
Controlled Group for the remainder of the Plan Year. Notwithstanding the
foregoing, the Administrative Committee, in its sole discretion, may cancel a
Participant’s Deferral Elections in accordance with Code Section 409A (for
example, due to the Participant’s Financial Hardship); provided, a Participant
may not elect whether his Deferral Elections will be cancelled pursuant to this
sentence. The Administrative Committee will cancel a Participant’s Deferral
Election upon the Participant’s hardship withdrawal from a Code Section 401(k)
plan maintained by the Controlling Company or any member of the Controlled Group
to the extent that such cancellation would be required under the terms of such
Code Section 401(k) plan and will suspend participation in the Plan to the
extent required under the terms of such Code Section 401(k) plan.

(c) Amount. A Participant may elect to defer (1) his Base Pay payable each
payroll period in 1 percent increments, up to a maximum of 80 percent, (2) his
Commissions payable each payroll period in 1 percent increments, up to a maximum
of 80 percent, and (2) his Bonuses payable in 1 percent increments, up to a
maximum of 100 percent.

(d) Crediting of Deferred Base Pay, Commissions and Bonuses. For each Plan Year
that a Participant has Deferral Elections in effect, the Administrative
Committee shall credit the amount of such Participant’s Deferral Contributions
to his Account on, or as soon as practicable after, the Valuation Date on which
such amount would have been paid to him but for his Deferral Elections.

3.3 Matching Contributions.

(a) Amount. The Administrative Committee shall credit to each Participant’s
Account for each Plan Year a Matching Contribution equal to the difference
between:

(i) 50 percent multiplied by the lesser of (A) the sum of the maximum amount of
deferrals that the Participant could have made to the Savings and Investment
Plan for such Plan Year, plus the Participant’s deferrals to the Plan for such
Plan Year, or (B) 6 percent of the Participant’s Compensation for such Plan
Year; and

 

14



--------------------------------------------------------------------------------

(ii) The amount of matching contributions that would have been made to the
Participant’s account under the Savings and Investment Plan for such Plan Year
assuming the Participant deferred the maximum amount permitted under the Savings
and Investment Plan.

(b) Time of Crediting. A Participant’s matching contributions for a Plan Year
will be credited to his Account as of the earlier of (i) the date a
Participant’s employment with the Controlling Company and all other members of
the Controlled Group terminates during that Plan Year, or (ii) the first day of
the immediately following Plan Year (or such other date or time as the
Administrative Committee, in its sole discretion, determines from time-to-time).

3.4 Discretionary Contributions.

(a) General. The Administrative Committee may, but shall not be required to,
credit to a Participant’s Account for any Plan Year a Discretionary
Contribution. The amount and timing of any such Discretionary Contribution shall
be determined in the discretion of the Administrative Committee.

(b) Supplemental Discretionary Contributions. The Compensation Committee, in its
sole discretion, shall determine the amount (if any) of any supplemental
Discretionary Contribution made under this Section 3.4(b). The amount may vary
from Participant to Participant and from year to year. The Compensation
Committee, in its sole discretion, may condition the receipt of any such
Discretionary Contribution on the achievement of performance criteria (if any)
that it establishes.

3.5 Impact of Code Section 409A on Prior Plan Amounts.

Any amounts under the Interface, Inc. Nonqualified Saving Plan to which Code
Section 409A applies shall be subject to and governed under the terms of this
Plan.

3.6 Debiting of Distributions.

As of each Valuation Date, the Administrative Committee shall debit each
Participant’s Account for any amount distributed from such Account since the
immediately preceding Valuation Date.

3.7 Crediting of Earnings.

As of each Valuation Date, the Administrative Committee shall credit to each
Participant’s Account the amount of earnings and/or losses applicable thereto
for the period since the immediately preceding Valuation Date. Such crediting of
earnings and/or losses shall be effected as of each Valuation Date, as follows:

(a) Rate of Return. The Administrative Committee shall first determine a rate of
return for the period since the immediately preceding Valuation Date for each of
the Investment Funds;

 

15



--------------------------------------------------------------------------------

(b) Amount Invested . The Administrative Committee next shall determine the
amount of (i) each Participant’s Account that was deemed invested in each
Investment Fund as of the immediately preceding Valuation Date; plus (ii) the
amount of Deferral Contributions and Company Contributions credited to his
Account since the immediately preceding Valuation Date; minus (iii) the amount
of any distributions debited from the amount determined in clause (i) and
(ii) since the immediately preceding Valuation Date; and

(c) Determination of Amount. The Administrative Committee shall then apply the
rate of return for each Investment Fund for such Valuation Date (as determined
in subsection (a) hereof) to the amount of the Participant’s Account deemed
invested in such Investment Fund for such Valuation Date (as determined in
subsection (b) hereof), and the total amount of earnings and/or losses resulting
therefrom shall be credited to such Participant’s Account as of the applicable
Valuation Date.

3.8 Vesting.

(a) General. A Participant shall at all times be fully vested in his Deferral
Contributions, and the earnings credited to his Account with respect to such
Deferral Contributions. The Matching and Discretionary Contributions (except as
otherwise provided in subsection(c) hereof) credited to a Participant’s Account
and the earnings credited with respect thereto shall vest in accordance with the
following vesting schedule based on the Participant’s Years of Service:

 

Years of Service

Completed by Participant

   Vested Percentage of
Participant’s Matching and
Discretionary Contributions  

Less than 1 year

     0 % 

1 year or more

     20 % 

2 years or more

     40 % 

3 years or more

     60 % 

4 years or more

     80 % 

5 years or more

     100 % 

Notwithstanding the foregoing, a Participant shall become 100 percent vested in
the Matching and Discretionary Contributions credited to his Account and the
earnings credited with respect thereto upon the occurrence of any of the
following events while the Participant is actively employed by the Controlling
Company or any other member of the Controlled Group: (i) the Participant’s
attainment of age 65, (ii) the Participant’s Disability, or (iii) the
Participant’s death.

(b) Change in Control. If a Change in Control occurs with respect to the
Controlling Company and a Participant’s employment with the Controlling Company
and all other members of the Controlled Group is terminated (i) within 24 months
following the date of the Change in Control, or (ii) within 6 months prior to
the date of the Change in Control and is related to such Change in Control, and
in the case of either (i) or (ii) such termination is a result of Involuntary
Termination or Voluntary Termination, then the Participant shall be immediately
100 percent vested in the Matching and Discretionary Contributions credited to
his Account and the earnings credited with respect thereto as of the later of
the date of such Change in Control or the date of such termination. Matching and
Discretionary Contributions credited to a Participant’s Account after the date
of a Change in Control and the earnings credited with respect thereto shall
continue to vest in accordance with the vesting schedule.

 

16



--------------------------------------------------------------------------------

(c) Supplemental Discretionary Contributions. A Participant shall vest in any
supplemental Discretionary Contribution made under Section 3.4(b) upon the
earliest to occur of the following:

(i) Unless the Compensation Committee designates a different vesting schedule
with respect to a supplemental Discretionary Contribution made under
Section 3.4(b), the date the Participant attains age 55 and completes 15 Years
of Service;

(ii) The date the Participant dies or becomes Disabled while employed by the
Controlling Company or a member of the Controlled Group; or

(iii) The date the Participant’s employment with the Controlling Company and all
other members of the Controlled Group is terminated as a result of Involuntary
Termination or Voluntary Termination either (A) within 24 months following the
date of a Change in Control, or (B) within 6 months prior to the date of a
Change in Control and is related to such Change in Control; provided, if such
termination occurs before the date such Change in Control occurs, the vesting
date will be such Change in Control date.

Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion and at any time, may choose to accelerate vesting of all or any
portion of the supplemental Discretionary Contributions made under
Section 3.4(b) made with respect to any Participant who has not yet terminated
employment with the Controlling Company and all members of the Controlled Group.

3.9 Good Faith Valuation Binding.

In determining the value of the Accounts, the Administrative Committee shall
exercise its best judgment, and all such determinations of value (in the absence
of bad faith) shall be binding upon all Participants and their Beneficiaries.

3.10 Errors and Omissions in Accounts.

If an error or omission is discovered in the Account of a Participant or in the
amount of a Participant’s deferrals, the Administrative Committee, in its sole
discretion, shall cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

INVESTMENT FUNDS

4.1 Selection by Administrative Committee.

The Administrative Committee may change, add or remove Investment Funds on a
prospective basis at any time(s) and in any manner it deems appropriate.

4.2 Participant Direction of Deemed Investments.

Each Participant generally may direct the manner in which his Account shall be
deemed invested in and among the Investment Funds. Any Participant investment
directions permitted hereunder shall be made in accordance with the following
terms:

(a) Nature of Participant Direction. The selection of Investment Funds by a
Participant shall be for the sole purpose of determining the rate of return to
be credited to his Account, and shall not be treated or interpreted in any
manner whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time shall have any actual
investment of assets relative to the benefits or Accounts hereunder. However,
the Controlling Company may, under Section 7.2, require a Participating Company
to transfer assets to the Trust sufficient to satisfy such Participating
Company’s obligations under the Plan, and, at the direction of the Controlling
Company, such assets may be invested in a manner intended to mirror the
performance of the Investment Funds.

(b) Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of his future contributions thereto that
will be deemed invested in each Investment Fund. An initial Investment Election
of a Participant shall be made as of the date the Participant commences
participation in the Plan and shall apply to all contributions credited to such
Participant’s Account after such date. Such Participant may make subsequent
Investment Elections as of any Valuation Date, and each such election shall
apply to all future contributions credited to such Participant’s Account after
the Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time to time. Any Investment Election made pursuant
to this subsection with respect to future contributions shall remain effective
until changed by the Participant.

(c) Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Account balance
that will be deemed invested in each Investment Fund. Such Participant may make
such Investment Elections as of any Valuation Date, and each such election shall
be effective after the Administrative Committee (or its designee) has a
reasonable opportunity to process such election. Each such election shall remain
in effect until changed by such Participant.

 

18



--------------------------------------------------------------------------------

(d) Administrative Committee Discretion. The Administrative Committee shall have
complete discretion to adopt and revise procedures to be followed in making such
Investment Elections. Such procedures may include, but are not limited to, the
process of making elections, the permitted frequency of making elections, the
incremental size of elections, the contribution types to which such elections
apply, the deadline for making elections and the effective date of such
elections. Any procedures adopted by the Administrative Committee that are
inconsistent with the deadlines or procedures specified in this Section shall
supersede such provisions of this Section without the necessity of a Plan
amendment.

 

19



--------------------------------------------------------------------------------

ARTICLE V

PAYMENT OF ACCOUNT BALANCES

5.1 Amount of Benefit Payments.

At the time provided in Section 5.2 and in the form set forth in Section 5.3,
the Participant (or his Beneficiary, if he dies before distribution of his
Account) shall be entitled to receive or begin receiving a distribution of the
total of: (i) the entire vested amount credited to his Account, determined as of
the Valuation Date on which such distribution is processed; plus (ii) the vested
amount of Deferral, Matching and Discretionary Contributions made since such
Valuation Date; and minus (iii) the amount of any distributions made to the
Participant since such Valuation Date. For purposes of this subsection, the
“Valuation Date on which such distribution is processed” refers to the Valuation
Date established for such purpose by administrative practice, even if actual
payment is made or commenced at a later date due to delays in valuation,
administration or any other procedure.

5.2 Timing of Distribution.

(a) General Rule. Except as provided in subsections (b), (c), (d) and
(e) hereof, the vested benefit payable to a Participant under this Section shall
be made or commenced (i) on the first day of the calendar quarter immediately
following the date the Participant Separates from Service, in the case of a
Participant who is not a Key Employee on the date he Separates from Service; or
(ii) on the day 6 months after the date the Participant Separates from Service,
in the case of a Participant who is a Key Employee on the date he Separates from
Service.

(b) Separation from Service Distribution Date Election. A Participant may elect,
at the time he makes a Deferral Election for each Plan Year, to have his Account
balance attributable to Deferral, Matching and Discretionary Contributions made
under Section 3.4(a) (including earnings) for such Plan Year (his “Annual
Account Balance”) that becomes payable under subsection (a) hereof paid (or
commenced) (i) on the first day of the calendar quarter immediately following
the date the Participant Separates from Service, or (ii) February 1 of the
calendar year immediately following the calendar year in which his Separation
from Service occurs. Notwithstanding the foregoing, if the Participant is a Key
Employee on the date he Separates from Service, any such amount shall be paid or
commence on the day 6 months after the date the Participant Separates from
Service, if such day is later than the time specified in subsection (b)(i) or
(ii), as applicable.

(c) In-Service Distribution Date Election. A Participant may elect, at the time
he makes a Deferral Election for each Plan Year, to have his Annual Account
Balance paid (or commenced) on the earlier of April 1 of any year specified in
such Deferral Election (but not earlier than the Plan Year immediately following
the Plan Year for which the Deferral Election applies) or the date for payment
described in subsection (a) hereof. A Participant’s election hereunder will
apply to all subsequent years’ Annual Account Balances until he changes it. If a
Participant does not make an election hereunder or to the extent that his Annual
Account Balance is not fully vested as of the specified benefit commencement
date, he shall be deemed to have elected the date described in subsection
(a) hereof as the benefit commencement date for his vested Account balance.
Notwithstanding anything herein to the contrary, a Participant may not make an
election under this subsection (c) with respect to the portion of his Account
balance attributable to supplemental Discretionary Contributions made under
Section 3.4(b) (including earnings).

 

20



--------------------------------------------------------------------------------

(d) Modifications of Benefit Commencement Date. With respect to any scheduled
payment date elected in accordance with subsection (c) hereof or in accordance
with this subsection (d), a Participant may make an election to delay the
payment of his total benefit payable on such date (the “Original Payment Date”)
to a later date (the “New Payment Date”); provided, any such election to delay
payment will be effective only if (i) the Participant makes the election to
delay payment at least 12 months before his Original Payment Date, and (ii) the
Participant’s New Payment Date is at least 5 years after his Original Payment
Date; and, provided further, the Participant’s benefit will be paid no later
than the date described in subsection (a) hereof. A Participant may not modify
any elections made in accordance with subsection (b) hereof.

(e) Distribution of Supplemental Discretionary Contributions. Notwithstanding
anything in this Section 5.2 to the contrary, the following provisions shall
apply to the timing of distribution of any supplemental Discretionary
Contributions made under Section 3.4(b):

(i) The Participant may make an election as to the timing of distribution
applicable to a supplemental Discretionary Contribution within 30 days after the
supplemental Discretionary Contribution is awarded, provided that a Participant
may make such an election only if the Participant could not vest in any part of
the supplemental Discretionary Contribution pursuant to Section 3.8(c) (or any
different vesting schedule designated by the Compensation Committee) for at
least 13 months from the date on which it is awarded, other than accelerated
vesting following death, Disability or a Change in Control pursuant to
Section 3.8(c)(ii) or (iii) (and provided further that if vesting is accelerated
as a result of death, Disability or a Change in Control within such 13 month
period, the definitions of “Disability” and “Change in Control” contemplated in
Code Section 409A and set forth in Sections 1.8(b) and 1.18(b), respectively, of
this Plan shall apply and the deferral election by the Participant will not be
given effect);

(ii) If the Participant does not make an election pursuant to subsection
(i) with respect to a supplemental Discretionary Contribution, then such
supplemental Discretionary Contribution will be distributed on the date for
payment described in subsection (a) hereof; and

(iii) The Participant may change an initially scheduled benefit commencement
date in accordance with subsection (d) above.

(f) Number of Benefit Commencement Dates. A Participant may elect a different
benefit commencement date with respect to each Annual Account Balance. The
Administrative Committee shall cause to be paid (or commence the payment of) the
Participant’s benefit at the time(s) determined in this Section 5.2.

 

21



--------------------------------------------------------------------------------

(g) Distributions to Key Employees. Notwithstanding anything to the contrary
herein, if a Participant is a Key Employee and his Account (or a portion
thereof) is payable as a result of his Separation from Service, such payment
shall not be made (or commence) before the date which is 6 months after his
Separation from Service.

5.3 Form of Distribution.

(a) Benefit Payments Upon Separation from Service. A Participant may elect to
have his Annual Account Balance (or any portion thereof) that is payable under
Section 5.2(a) or (b) as the result of the Participant’s Separation from
Service, at the time he makes his Deferral Election for such Plan Year, paid in
the form of a single-sum payment or in annual installments over a 2 to 10-year
period, as elected by the Participant. A Participant’s election under this
subsection (a) shall apply during the Plan Year and during subsequent Plan Years
until the date the Participant makes a subsequent election under this subsection
(a) applicable for amounts deferred during a subsequent Plan Year. If a
Participant does not make an election under this subsection (a), then any
portion of his Account that is payable under Section 5.2(a) or (b) shall be paid
in the form of a single-sum payment. A Participant may not modify any elections
made in accordance with this subsection (a). The following terms and conditions
shall apply to installment payments made under this subsection (a):

(i) The installment payments shall be made in substantially equal annual
installments and shall be adjusted for earnings between payments in the manner
described in Section 3.7.

(ii) Installment payments made after the initial installment payment (made in
accordance with the terms of Section 5.2(a) or Section 5.2(b), as applicable)
shall be made on February 1 of the applicable calendar year.

(iii) If a Participant dies after payment of his benefit from the Plan has
begun, but before his entire benefit has been distributed, the remaining amount
of his benefit shall be distributed to the Participant’s designated Beneficiary
in the form of a single-sum payment.

(iv) Notwithstanding a Participant’s election of installment payments under this
subsection (a), if at the time any installment payment is scheduled to be made,
the present value of the portion of the Participant’s Account to which such
installment payment election applies is less than $25,000, his benefit shall be
paid in the form of a single-sum payment.

(b) Scheduled In-Service Benefit Payments. If a Participant elects to have his
Annual Account Balance paid upon a specified date in accordance with
Section 5.2(c), he may elect, at the time he makes his Deferral Election for
such Plan Year, to have his Annual Account Balance paid in the form of a
single-sum payment or in annual installments over a 2 to 5-year period, as
elected by the Participant.

 

22



--------------------------------------------------------------------------------

(i) Installment Payments. The following terms and conditions shall apply to
installment payments made under this subsection (b):

(A) The installment payments shall be made in substantially equal annual
installments on April 1 of each applicable calendar year, and shall be adjusted
for earnings between payments in the manner described in Section 3.7.

(B) If a Participant Separates from Service after payment of his Annual Account
Balance from the Plan has begun, such Annual Account Balance shall continue to
be paid in accordance with the terms of this subsection (b). If a Participant
Separates from Service before payment of his Annual Account Balance from the
Plan has begun, such Annual Account Balance shall be paid in accordance with the
terms of subsection (a) hereof.

(C) If a Participant dies after payment of his Annual Account Balance from the
Plan has begun, but before his entire Annual Account Balance has been
distributed, the remaining amount of his Annual Account Balance shall be
distributed to the Participant’s designated Beneficiary in the form of a
single-sum payment.

(D) Notwithstanding a Participant’s election of installment payments under this
subsection (b), if at the time any installment payment is scheduled to be made,
the present value of the portion of the Participant’s Account to which such
installment payment election applies is less than $5,000, his benefit shall be
paid in the form of a single-sum payment.

(ii) Modifications of Form of Distribution. With respect to form of distribution
specified in accordance with this subsection (b), a Participant may make an
election to delay the payment (or commencement) of his total benefit payable on
such date (the “Original Payment Date”) to a later date (the “New Payment
Date”); provided, any such election to delay payment will be effective only if
(i) the Participant makes the election to delay payment at least 12 months
before his Original Payment Date, and (ii) the Participant’s New Payment Date is
at least 5 years after his Original Payment Date; and, provided further, the
Participant’s benefit will be paid no later than the date described in
Section 5.2(a).

(c) Distribution of Supplemental Discretionary Contributions. Notwithstanding
anything in this Section 5.3 to the contrary, the following provisions shall
apply to the form of distribution of any supplemental Discretionary
Contributions made under Section 3.4(b):

(i) The Participant may make an election as to the form of distribution
applicable to a supplemental Discretionary Contribution within 30 days after the
supplemental Discretionary Contribution is awarded, provided that a Participant
may make such an election only if the Participant could not vest in any part of
the supplemental Discretionary Contribution pursuant to Section 3.8(c) (or any
different vesting schedule designated by the Compensation Committee) for at
least 13 months from the date on which it is awarded, other than accelerated
vesting following death, Disability or a Change in Control pursuant to
Section 3.8(c)(ii) or (iii) (and provided further that if vesting is accelerated
as a result of death, Disability or a Change in Control within such 13 month
period, the definitions of “Disability and “Change in Control” contemplated in
Code Section 409A and set forth in Sections 1.8(b) and 1.18(b), respectively, of
this Plan shall apply and the deferral election by the Participant will not be
given effect);

 

23



--------------------------------------------------------------------------------

(ii) If the Participant makes an election pursuant to subsection (i) with
respect to a supplemental Discretionary Contribution, then such supplemental
Discretionary Contribution will be distributed in a lump-sum payment; and

(iii) The Participant may change an initially elected form of distribution in
accordance with subsection (b) hereof.

5.4 Death Benefits.

If a Participant dies before payment of his benefit from the Plan is made or
commenced, the Beneficiary or Beneficiaries designated by such Participant in
his latest beneficiary designation form filed with the Administrative Committee
shall be entitled to receive a distribution of the total of (i) the entire
vested amount credited to such Participant’s Account, determined as of the
Valuation Date on which such distribution is processed; plus (ii) the vested
amount of Deferral, Matching and Discretionary Contributions made since such
Valuation Date; and minus (iii) the amount of any distributions made to the
Participant since such Valuation Date. The payment date to such Beneficiary or
Beneficiaries shall be the day ninety (90) days after the date of the
Participant’s death, and payment shall be made in the form of a single-sum
payment.

5.5 Hardship Distributions.

Upon receipt of an application for an in-service hardship distribution and the
Administrative Committee’s decision, made in its sole discretion, that a
Participant has suffered a Financial Hardship, such Participant shall be
entitled to receive an in-service distribution. Such distribution shall be paid
in a single-sum payment on the date that the Administrative Committee makes its
determination that the Participant has incurred a Financial Hardship (assuming
that the Financial Hardship exists on that date), which must be prior to the
Participant’s Separation from Service. The amount of such single-sum payment
shall be limited to the amount that the Administrative Committee determines is
reasonably necessary to meet the Participant’s requirements resulting from the
Financial Hardship plus amounts necessary to pay taxes reasonably anticipated as
a result of the distribution. Determinations of amounts reasonably necessary to
satisfy the emergency need shall take into account any additional compensation
that is available under this Plan due to cancellation of a deferral election due
to a Financial Hardship. However, the determination of amounts reasonably
necessary to satisfy the emergency need shall not take into account any
additional compensation that due to the Financial Hardship is available under
this Plan or another nonqualified deferred compensation plan but has not
actually been paid. The amount of such distribution shall reduce the
Participant’s Account balance as provided in Section 3.6.

 

24



--------------------------------------------------------------------------------

5.6 Beneficiary Designation.

(a) General. Participants shall designate and from time to time may redesignate
their Beneficiaries in such form and manner as the Administrative Committee may
determine.

(b) No Designation or Designee Dead or Missing. In the event that:

(i) a Participant dies without designating a Beneficiary;

(ii) the Beneficiary designated by a Participant is not surviving when a payment
is to be made to such person under the Plan, and no contingent Beneficiary has
been designated; or

(iii) the Beneficiary designated by a Participant cannot be located by the
Administrative Committee;

then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan shall be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant, and payment
shall be made no later than the latest date permitted under Code Section 409A.

5.7 Taxes.

If the whole or any part of any Participant’s or Beneficiary’s benefit hereunder
shall become subject to any estate, inheritance, income or other tax which the
Participating Companies shall be required to pay or withhold at the time an
amount becomes payable hereunder, the Participating Companies shall have the
full power and authority to withhold and pay such tax out of any monies or other
property in its hand for the account of the Participant or Beneficiary,
excluding, except as provided in this Section, any portion of the Participant’s
Account that is not then payable. If the whole or any part of any Participant’s
or Beneficiary’s Account hereunder shall become subject to FICA Tax or any
state, local or foreign tax obligations, which a Participating Company shall be
required to pay or withhold prior to the time the Participant’s Account becomes
payable hereunder, the Participating Company shall have the full power and
authority to withhold and pay such tax and related taxes as permitted under Code
Section 409A. Prior to making any payment, the Participating Companies may
require such releases or other documents from any lawful taxing authority as it
shall deem necessary.

5.8 Offset of Account by Amounts Owed to the Company.

Notwithstanding anything in the Plan to the contrary, the Administrative
Committee may, in its sole discretion, offset any benefit payment or payments of
a Participant’s or Beneficiary’s Account under the Plan by any amount owed by
such Participant or Beneficiary (whether or not such obligation is related to
the Plan) to the Controlling Company or any member of the Controlled Group;
however, no such offset will apply if such offset would constitute an
acceleration of payment of benefits under the Plan, unless the following
requirements are met: (i) the debt owed to the Controlling Company or the member
of the Controlled Group was incurred in the ordinary course of the relationship
between the Participant and the Controlling Company or the member of the
Controlled Group, (ii) the entire amount of offset to which this sentence
applies in a single taxable year does not exceed $5,000, and (iii) the offset
occurs at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant or Beneficiary.

 

25



--------------------------------------------------------------------------------

5.9 No Acceleration of Payments.

No payment scheduled to be made under this Article V may be accelerated except
in accordance with Code Section 409A (for example, upon certain terminations of
the Plan, limited cashouts or to avoid certain conflicts of interest); provided,
that in no event may a Participant elect whether any scheduled payment will be
accelerated. All payments scheduled to be made under this Article V shall be
made no later than the date required under Code Section 409A.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

CLAIMS

6.1 Claims.

(a) Procedure. Claims for benefits under the Plan may be filed with the
Administrative Committee on forms or in such other written documents, as the
Administrative Committee may prescribe in accordance with subsection (a)(1) or
(a)(2) hereof, as applicable.

(i) Generally. Except as provided in subsection (a)(2) hereof, the
Administrative Committee shall furnish to the claimant written notice of the
disposition of a claim within 90 days after the application therefor is filed.
In the event the claim is denied, the notice of the disposition of the claim
shall provide the specific reasons for the denial, citations of the pertinent
provisions of the Plan, and, where appropriate, an explanation as to how the
claimant can perfect the claim and/or submit the claim for review.

(ii) Claims Based on an Independent Determination of Disability. With respect to
a claim for benefits under the Plan based on Disability, the Administrative
Committee shall furnish to the claimant written notice of the disposition of a
claim within 45 days after the application therefor is filed; provided, if
matters beyond the control of the Administrative Committee require an extension
of time for processing the claim, the Administrative Committee shall furnish
written notice of the extension to the claimant prior to the end of the initial
45-day period, and such extension shall not exceed one additional, consecutive
30-day period; and, provided further, if matters beyond the control of the
Administrative Committee require an additional extension of time for processing
the claim, the Administrative Committee shall furnish written notice of the
second extension to the claimant prior to the end of the initial 30-day
extension period, and such extension shall not exceed an additional, consecutive
30-day period. Notice of any extension under this subsection (a)(2) shall
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. In the event the claim is denied,
the notice of the disposition of the claim shall provide the specific reasons
for the denial, cites of the pertinent provisions of the Plan, an explanation as
to how the claimant can perfect the claim and/or submit the claim for review
(where appropriate), and a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse determination on review.

(b) Review Procedure. Any Participant or Beneficiary who has been denied a
benefit shall be entitled, upon request to the Administrative Committee, to
appeal the denial of his claim in accordance with subsection (b)(1) or (b)(2)
hereof, as applicable.

(i) Generally. Except as provided in subsection (b)(2) hereof, the claimant (or
his duly authorized representative) may review pertinent documents related to
the Plan and in the Administrative Committee’s possession in order to prepare
the appeal. The request for review, together with written statement of the
claimant’s position, must be filed with the Administrative Committee no later
than 60 days after receipt of the written notification of denial of a claim
provided for in subsection (a). The Administrative Committee’s decision shall be
made within 60 days following the filing of the request for review. If
unfavorable, the notice of the decision shall explain the reasons for denial and
indicate the provisions of the Plan or other documents used to arrive at the
decision.

 

27



--------------------------------------------------------------------------------

(ii) Claims Based on an Independent Determination of Disability. With respect to
an appeal of a denial of benefits under the Plan based on Disability, the
claimant or his duly authorized representative may review pertinent documents
related to the Plan and in the Administrative Committee’s possession in order to
prepare the appeal. The form containing the request for review, together with a
written statement of the claimant’s position, must be filed with the
Administrative Committee no later than 180 days after receipt of the written
notification of denial of a claim provided for in subsection (a) hereof. The
Administrative Committee’s decision shall be made within 45 days following the
filing of the request for review and shall be communicated in writing to the
claimant; provided, if special circumstances require an extension of time for
processing the appeal, the Administrative Committee shall furnish written notice
to the claimant prior to the end of the initial 45-day period, and such an
extension shall not exceed one additional 45-day period. The Administrative
Committee’s review shall not afford deference to the initial adverse benefit
determination and shall be conducted by an individual who is neither the
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual. In deciding an appeal of any
adverse benefit determination that is based in whole or in part on a medical
judgment, the Administrative Committee shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment and who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual. If
unfavorable, the notice of decision shall explain the reason or reasons for
denial, indicate the provisions of the Plan or other documents used to arrive at
the decision, state the claimant’s right to bring a civil action under ERISA
Section 502(a), and identify all medical or vocational experts whose advice was
obtained by the Administrative Committee in connection with a claimant’s adverse
benefit determination.

(c) Satisfaction of Claims. Any payment to a Participant or Beneficiary shall to
the extent thereof be in full satisfaction of all claims hereunder against the
Administrative Committee and the Participating Companies, any of whom may
require such Participant or Beneficiary, as a condition to such payment, to
execute a receipt and release therefor in such form as shall be determined by
the Administrative Committee or the Participating Companies. If receipt and
release is required but the Participant or Beneficiary (as applicable) does not
provide such receipt and release in a timely enough manner to permit a timely
distribution in accordance with the general timing of distribution provisions in
the Plan, the payment of any affected distribution may be delayed until the
Administrative Committee or the Participating Companies receive a proper receipt
and release.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

SOURCE OF FUNDS; TRUST

7.1 Source of Funds.

Except as provided in this Section and Section 7.2 (relating to the Trust), each
Participating Company shall provide the benefits described in the Plan from its
general assets. However, to the extent that funds in such Trust allocable to the
benefits payable under the Plan are sufficient, the Trust assets may be used to
pay benefits under the Plan. If such Trust assets are not sufficient to pay all
benefits due under the Plan, then the appropriate Participating Company shall
have the obligation, and the Participant or Beneficiary who is due such benefits
shall look to such Participating Company, to provide the remaining portion of
such benefits.

7.2 Trust.

(a) Establishment. To the extent determined by the Controlling Company, the
Participating Companies shall transfer the funds necessary to fund benefits
accrued hereunder to the Trustee to be held and administered by the Trustee
pursuant to the terms of the Trust Agreement. Except as otherwise provided in
the Trust Agreement, each transfer into the Trust Fund shall be irrevocable as
long as a Participating Company has any liability or obligations under the Plan
to pay benefits, such that the Trust property is in no way subject to use by the
Participating Company; provided, it is the intent of the Controlling Company
that the assets held by the Trust are and shall remain at all times subject to
the claims of the general creditors of the Participating Companies.

(b) Distributions. Pursuant to the Trust Agreement, the Trustee shall make
payments to Plan Participants and Beneficiaries in accordance with the terms of
the Plan. The Participating Company shall make provisions for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay, or cause to be paid, amounts withheld to the appropriate
taxing authorities.

(c) Status of the Trust. No Participant or Beneficiary shall have any interest
in the assets held by the Trust or in the general assets of the Participating
Companies other than as a general, unsecured creditor. Accordingly, a
Participating Company shall not grant a security interest in the assets held by
the Trust in favor of the Participants, Beneficiaries or any creditor.

 

29



--------------------------------------------------------------------------------

(d) Change in Control. As soon as possible but in no event longer than 30 days
after the Change in Control, the Participating Companies shall make an
irrevocable transfer to the Trustee of an amount that is sufficient to pay each
Plan Participant or Beneficiary the benefits to which Plan Participants or their
Beneficiaries would be entitled pursuant to the terms of the Plan as of the date
on which the Change in Control occurred. In such event, an independent bank or
financial institution shall serve as Trustee. The terms of the Trust Agreement
shall require the Trustee to make payments in accordance with the terms of the
Plan and shall prohibit the Trustee from permitting a reversion to the
Controlling Company or any member of the Controlled Group of any Trust assets
until the Participating Companies’ obligations under the Plan shall be satisfied
in full. The terms of the Trust Agreement also shall prohibit the investment in
any equity interests of the Controlling Company or any member of the Controlled
Group with any cash (or investment earnings attributable thereto) contributed
with respect to the obligations hereunder. Notwithstanding this mandatory
funding of the Trust, if the Trust Fund is insufficient or the Trustee for any
reason is unable or unwilling to make the payments required hereunder, the
Participating Companies shall make such payments.

7.3 Funding Prohibition under Certain Circumstances.

Notwithstanding anything in this Article VII to the contrary, no assets will be
set aside to fund benefits under the Plan if such setting aside would be treated
as a transfer of property under Code Section 83 pursuant to Code
Section 409A(b).

 

30



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATIVE COMMITTEE

8.1 Action.

Action of the Administrative Committee may be taken with or without a meeting of
committee members; provided, action shall be taken only upon the vote or other
affirmative expression of a majority of the committee members qualified to vote
with respect to such action. If a member of the committee is a Participant or
Beneficiary, he shall not participate in any decision which solely affects his
own benefit under the Plan. For purposes of administering the Plan, the
Administrative Committee shall choose a secretary who shall keep minutes of the
committee’s proceedings and all records and documents pertaining to the
administration of the Plan. The secretary may execute any certificate or any
other written direction on behalf of the Administrative Committee.

8.2 Rights and Duties.

The Administrative Committee shall administer the Plan and shall have all powers
necessary to accomplish that purpose, including (but not limited to) the
following:

(a) To construe, interpret and administer the Plan;

(b) To make determinations required by the Plan, and to maintain records
regarding Participants’ and Beneficiaries’ benefits hereunder;

(c) To compute and certify to the Participating Companies the amount and kinds
of benefits payable to Participants and Beneficiaries, and to determine the time
and manner in which such benefits are to be paid;

(d) To authorize all disbursements by the Participating Companies pursuant to
the Plan;

(e) To maintain all the necessary records of the administration of the Plan;

(f) To make and publish such rules for the regulation of the Plan as are not
inconsistent with the terms hereof;

(g) To delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder;

(h) To hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.

 

31



--------------------------------------------------------------------------------

The Administrative Committee shall have the exclusive right to construe and
interpret the Plan, to decide all questions of eligibility for benefits and to
determine the amount of such benefits, and its decisions on such matters shall
be final and conclusive on all parties.

8.3 Compensation, Indemnity and Liability.

The Administrative Committee and its members shall serve as such without bond
and without compensation for services hereunder. All expenses of the
Administrative Committee shall be paid by the Participating Companies. No member
of the committee shall be liable for any act or omission of any other member of
the committee, nor for any act or omission on his own part, excepting his own
willful misconduct. The Participating Companies shall indemnify and hold
harmless the Administrative Committee and each member thereof against any and
all expenses and liabilities, including reasonable legal fees and expenses,
arising out of his membership on the committee.

 

32



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

9.1 Amendments.

The Administrative Committee shall have the right, in its sole discretion, to
amend the Plan in whole or in part at any time and from time to time. Any
amendment shall be in writing and executed by a duly authorized officer of the
Controlling Company. An amendment to the Plan may modify its terms in any
respect whatsoever, and may include, without limitation, a permanent or
temporary freezing of the Plan such that the Plan shall remain in effect with
respect to existing Account balances without permitting any new contributions;
provided, no such action may reduce the amount already credited to a
Participant’s Account without the affected Participant’s written consent. All
Participants and Beneficiaries shall be bound by such amendment.

9.2 Termination of Plan.

The Controlling Company reserves the right to discontinue and terminate the Plan
at any time, for any reason, subject to the restrictions provided under Code
Section 409A. Any action to terminate the Plan shall be taken by the
Administrative Committee in the form of a written Plan amendment executed by
either the President, Chief Financial Officer or General Counsel of the
Controlling Company. If the Plan is terminated, each Participant shall become
100 percent vested in his Account. Such termination shall be binding on all
Participants and Beneficiaries. Notwithstanding the foregoing, the cancellations
of Participants’ Deferral Elections and distribution of Accounts will be made
upon termination of the Plan (including any partial termination relating to a
specified group of Participants) only to the extent permitted under Code
Section 409A.

 

33



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1 Taxation.

It is the intention of the Controlling Company that the benefits payable
hereunder shall not be deductible by the Participating Companies nor taxable for
federal income tax purposes to Participants or Beneficiaries until such benefits
are paid by the Participating Companies, or the Trust, as the case may be, to
such Participants or Beneficiaries. Without limiting the foregoing, it is
intended that the Plan satisfy the requirements of Code Section 409A, and the
Administrative Committee shall use its reasonable best efforts to interpret and
administer the Plan in accordance with such requirements.

10.2 Distribution Pursuant to a Domestic Relations Order.

(a) Distribution Due to Domestic Relations Order. Upon receipt of a valid
domestic relations order requiring the distribution of all or a portion of a
Participant’s Account to an alternate payee, the Administrative Committee will
cause the Controlling Company to pay a distribution to such alternate payee. The
distribution will be paid in a single-sum payment in cash. The distribution will
be completed as soon as administratively practicable after the Administrative
Committee determines that the order meets the elements of a valid domestic
relations order, as set forth in subsection (b) hereof, or if later, when the
terms of the order have been modified to meet such elements. No distribution
will be completed unless and until the order constitutes a valid domestic
relations order.

(b) Requirements of a Domestic Relations Order. For purposes of this Section, a
court order will be considered a valid domestic relations order if it relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant, and is made
pursuant to the domestic relations law of a state. The order should clearly
identify the name of the Participant and the alternate payee, the Plan, and the
amount or percentage of the Participant’s Account to be paid to the alternate
payee, or the manner in which such amount or percentage is to be determined. The
order may not require payment of a type or form of benefit other than as
provided in subsection (a) hereof, payment of increased benefits or benefits to
which the Participant does not have a vested right, or payment of benefits
required to be paid to another alternate payee under another order previously
determined to be a valid domestic relations order.

(c) Domestic Relations Order Review Authority. The Administrative Committee will
have authority to review and determine whether a court order meets the
conditions of this Section, and to issue and adopt procedures that may be
helpful in administering this Section.

 

34



--------------------------------------------------------------------------------

10.3 No Employment Contract.

Nothing herein contained is intended to be nor shall be construed as
constituting a contract or other arrangement between a Participating Company and
any Participant to the effect that the Participant will be employed by the
Participating Company for any specific period of time.

10.4 Headings.

The headings of the various articles and sections in the Plan are solely for
convenience and shall not be relied upon in construing any provisions hereof.
Any reference to a section shall refer to a section of the Plan unless specified
otherwise.

10.5 Gender and Number.

Use of any gender in the Plan will be deemed to include all genders when
appropriate, and use of the singular number will be deemed to include the plural
when appropriate, and vice versa in each instance.

10.6 Assignment of Benefits.

The right of a Participant or his Beneficiary to receive payments under the Plan
may not be anticipated, alienated, sold, assigned, transferred, pledged,
encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.

10.7 Legally Incompetent.

The Administrative Committee, in its sole discretion, may direct that payment be
made to an incompetent or disabled person, whether because of minority or mental
or physical disability, to the guardian of such person or to the person having
custody of such person, without further liability on the part of a Participating
Company for the amount of such payment to the person on whose account such
payment is made.

10.8 Governing Law.

The Plan shall be construed, administered and governed in all respects in
accordance with applicable federal law (including ERISA) and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.
If any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be executed
by its duly authorized officer on the 19th day of December, 2008.

 

INTERFACE, INC.

By:

 

/s/ Raymond S. Willoch

Title:

 

Sr. Vice President

 

36